 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDLos Angeles Building&Construction Trades Council,AFL-CIO (Sierra South Development,Inc.)andIn-dependent Construction Contractors of California.Case 21-CC-1498December 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLONational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record herein,as stipulated to by the parties, as well as their briefs,and makes the following findings of fact and conclu-sions of law.FINDINGS OF FACTITHE BUSINESSOF THE AFFECTED COMPANIES AND THE STATUSOF THE LABOR ORGANIZATION INVOLVEDPursuant to a charge filed by Independent Construc-tion Contractors of California on November 12, 1973,and an amended charge filed on November 15, 1973,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 21, issueda complaint against the Los Angeles Building & Con-structionTrades Council, AFL-CIO, hereafter re-ferred to as Respondent, on November 29, 1973, andan amended complaint on May 6, 1974. The amendedcomplaint alleges that Respondent violated Section8(b)(4)(i)and (ii)(B) of the Act by instructing, direct-ing, and appealing to employees of a neutral employer,Ozell Rogers, to engage in work stoppages and refusalsto perform services for their employer with an object offorcing or requiring the neutral employer to cease do-ing businesswith the primary employer, Sierra SouthDevelopment, Inc., and that such inducements suc-ceeded in keeping employees of the neutral from per-forming their assigned work functions. Respondentfiled an answer to the complaint on December 3, 1973,and an answer to the amended complaint on May "8,1974, in which it admitted certain of the allegations,but denied the commission of any unfair labor prac-tices.On July 17, 1974, Respondent, Charging Party, andGeneral Counsel entered into a stipulation and filed amotion to transfer this proceeding directly to theBoard. By the stipulation the parties agreed that certaindocumentswould constitute the entire recordherein,'waived all intermediate proceedings before anAdministrative Law Judge, and submitted this casedirectly to the Board for it to make findings of fact andconclusions of law and issue its Decision and Order. OnJuly 23, 1974, the Board granted the motion, approvedthe stipulation, and set a date for the parties to file theirbriefs. Thereafter, timely briefs were filed by Respond-ent and General Counsel.Pursuant to the provisions of Section 3(b) of the1The parties agreed that the original and amended charge, complaint andnotice of hearing, the answer to complaint and notice of hearing, theamended complaint and amended notice of hearing, the answer to theamended complaint and amended notice of hearing and the stipulation offacts, including exhibits attached thereto, constitute the entire record in thiscase.Sierra South Development, Inc., herein called Sierra,is engaged in business as a general contractor in thebuilding and construction industry in Los AngelesCounty. At all times material herein, Sierra has beenengaged in the construction of condominium units at ajobsite located on Fairview Avenue, Arcadia, Cali-fornia, herein called the Fairview project. In connec-tion with the Fairview project, Sierra has purchased, orwill purchase, lumber valued in excess of $50,000 di-rectly from suppliers located outside the State of Cali-fornia. Ozell Rogers, d/b/a Ozell Rogers ConstructionCompany, herein called Rogers, is engaged in businessas a framing contractor in the building and construc-tion industry, with a place of business in Carson, Cali-fornia. At all times material herein, Rogers, pursuantto a contract with Sierra, has been engaged in perform-ing framing work at the Fairview project. The partiesstipulated, and we find, that Sierra and Rogers are, andat all times material herein have been, employers en-gaged in commerce or an industry affecting commercewithin the meaning of Section 2(6) and (7) and 8(b)(4)of the Act.The parties stipulated, and we find, that Respondentis,and at all times material herein has been, a labororganization within the meaning of Section 2(5) of theAct.IITHE ALLEGED UNFAIR LABOR PRACTICESA. Stipulated FactsUnited Brotherhood of Carpenters and Joiners ofAmerica, Local 1507, herein referred to as the Carpen-ters, is affiliated with the Respondent. At the time ofthe unfair labor practices alleged herein, Respondentwas engaged in a labor dispute with Sierra, the generalcontractor on the Fairview project, but had no disputewith Rogers, one of the subcontractors on the project.On October 24, 1973, Respondent commenced picket-ing the Fairview project in support of its labor disputewith Sierra and continued its picketing until at leastNovember 8, 1973. On October 31, 1973, a conversa-tion took place at the entrance to the Fairview project215 NLRB No. 59 LOS ANGELES BLDG. & CONSTR. TRADES COUNCILbetween employees of Rogers and business representa-tives of the Carpenters and Respondent which formsthe basis of the unfair labor practices alleged herein.On that date, Barrett and Capt, employees of Rogersand members of a sister local of the Carpenters, askeda business representative of the Carpenters,Parker,whether they could go to work. Parker replied that they,should talk to Hall,who was a business representativeof Respondent. Thereafter, Hall appeared on the sceneand introduced himself to those present as an agent ofRespondent. Barrett then asked Hall the purpose of thepicketing.Hall responded that Sierra would not signthe master labor agreement. Barrett asked Hall howthat affected Capt and himself. Hall replied that thepicketing was authorized and sanctioned. Barrett thenasked Hall whether he and Capt could go to work, andif they did whether any action would be taken againstthem. Hall repeated that it was an authorized and sanc-tioned strike. Barrett and Capt then left and performedno service for Rogers at the Fairview jobsite for theremainder of the day.B.The Parties' ContentionsGeneral Counsel contends that Hall's repeated state-ment to the Rogers' employees that the picketing was"authorized and sanctioned," in response to their in-quiries as to whether any action would be taken againstthem if they went to work, constituted an inducementto engage in a work stoppage in violation of Section8(b)(4)(i) of the Act. General Counsel further contendsthat inasmuch as Respondent's inducement was suc-cessful,Respondent unlawfully threatened, restrained,andcoercedRogers in violation of Section8(b)(4)(ii)(B) of the Act. General Counsel additionallycontends that Hall's statements manifested that an ob-ject of Respondent's picketing was to force a cessationof business between Rogers and Sierra, which objectrendered its picketing violative of Section 8(b)(4)(i) and(ii)(B) of the Act.Respondent contends that Hall's mere statement tothe neutral employees that the picket line was author-ized and sanctioned did not amount to unlawful in-ducement and encouragement within the scope of theproscription of Section 8(b)(4)(i), and that Hall had noaffirmative obligation to advise the neutral employeesto work. As to the allegation that Hall's statementsdisclosed an unlawful secondary objective in Respon-dent's picketing, Respondent contends that since in allother respects its picketing satisfied the Board'sMooreDry Dock2standards, this one incident, occurring aweek after the picketing commenced, should not beconsidered so serious as to have tainted its picketingwith an unlawful objective.2Moore Dry Dock Company,92 NLRB 547 (1950).C. Analysis and Conclusions289Once again we are asked to decide whether certainconduct by a union in support of a primary disputewith a general contractor in the construction industrywent beyond the permissible bounds of primary actionand instead was unlawfully designed to enmesh second-ary employers in the dispute with the primary. Specifi-cally,we see two issues presented by the foregoingfacts:(1)Did Hall's repeated response to the Rogers' em-ployees inquiry that the picketing was "authorized andsanctioned"constitute inducement and encouragementwithin the proscription of Section 8(b)(4)(i) of the Act?(2) If Hall's statements are found to have constitutedunlawful inducement, is that by itself sufficient to es-tablish that an object of Respondent's picketing was toforce secondary employers to stop doing business withSierra, thereby making the picketing violative of Sec-tion 8(b)(4)(i) and (ii)(B)?For the reasons developed below, we conclude thatHall's statement did constitute an unlawful inducementto the Rogers' employees to engage in a work stoppageagainst their employer. However, we do not find thatthis single incident was sufficient to taint Respondent'spicketing with an unlawful secondary objective, absentother evidence that the picketing was directed atsecondary employers.1.Unlawful inducement or encouragementIn Section 8(b)(4) of the Act, Congress attempted toconfine labor disputes to the immediate parties in-volved and to insulate neutrals from being enmeshed indisputes not of their own making.' Accordingly, Sec-tion 8(b)(4)(i)(B) provides:(b) It shall be an unfair labor practice for a labororganization or its agents-(4)(i) toengage in,or to induce or encourageany individual employed by any personengagedin commerce or in an industry affecting com%to engage in, a strike or a refusal in thecourse of his employment to use, manufacture,process, transport, or otherwise handle or workon any good, articles, materials, or commoditiesor to perform any services . . . where . . . an*object thereof is:**3The U. S. Supreme Court succinctly described the congressional objec-tives of this section of the Act inN.L.R.B. v. Denver Building and Construc-tionTrades Council [Gould & Preisnerj,341 U.S. 675 at 692 (1951), as"preserving the right of labor organizations to bring pressure to bear onoffending employers in primary labor disputes and of shielding unoffendingemployers and others from pressures in controversies not their own." 290DECISIONS OF NATIONAL LABOR RELATIONS BOARD(B) forcing or requiring any person to ceaseusing, selling,handling, transporting, or other-wise dealing in the products of any other pro-ducer, processor, or manufacturer, or to ceasedoing business with any other person, or forcingor requiring any other employer to recognize orbargain with a labor organization as the rep-resentative of his employees unless such labororganization has been certified as the represen-tative of such employees under the provisions ofsection 9:Provided,that nothing contained inthis clause (B) shallbe construed to make un-lawful, where not otherwise unlawful, any pri-mary strike or primary picketing . . . .The Supreme Court first interpreted the scope of thewords "to induce or encourage" inInternational Broth-erhood of ElectricalWorkers,Local 501, et al.[Samuel Langer] v. N.L.R.B.,341 U.S. 694 (1951). Inthat case, in the context of finding peaceful picketingto be a form of inducement or encouragement pros-cribed by Section 8(b)(4) where it had secondary object,the Court stated:The words "induce or encourage" are broadenough to include in them every form of influenceand persuasion. [p. 701].Since then, the Board has repeatedly found unlawfulany statements which agents of a union make directlyto the employees of a secondary employer if such state-mentswould reasonably be understood by the em-ployees asa signalor requestto engagein a workstoppage against their own employer. Thus, inDistrictCouncil of Painters # 48, et al. (Hamilton Materials,Inc.),144 NLRB 1523 (1963), the Board held that aunion agent's statementsto employees of a secondaryemployer that the primary is "unfair" constituted anunlawful inducement, since such a statement wouldreasonably be expected to "invoke their obligation un-der usual union rules not to handle unfair or nonunionmaterials" (p. 1524). And inGreat Falls Building andConstructionTradesCouncil,etal.(Purvis-Fedco,Inc.),154 NLRB 1637 at 1644 (1965), the Board foundunlawful inducement in a unionagent's statement to aneutralemployee that the local building trades council"authorized" certain picketing.The Board thereequated the affect of calling picketing "authorized" tothat of terming the primary "unfair,"as inDistrictCouncil of Painters # 48, supra.Applying the above precedent to the facts here, wefind that here, even more than inGreat Falls,Hall'srepeated statement to employees of Rogers, a neutralemployer, that the picketing was "authorizedand sanc-tioned," in reply to their question as to whether anyaction would be taken against them if they proceededto work, clearly was intended to, and did in fact, conveythe suggestion that these employees should not crossthe picket line. As such, we find that Hall's statementwas an "inducement" and "encouragement" of Rogers'employees in violation of Section 8(b)(4)(i).°More-over, since the inducement of the employees was suc-cessful and resulted in work stoppages against a neutralemployer,Hall'sconductalsoviolatedSection8(b)(4)(ii)(B).52.Object ofRespondent's picketingHaving found Hall's statements constituted an in-ducement to the Rogers' employees to engage in a workstoppage against their employer in order to pressureRogers to cease doing business with Sierra, GeneralCounsel would have us also impute that same unlawfulobject to Respondent's picketing. Although it does notcontend that Respondent's picketing was not in com-pliance with the Board'sMoore Dry Dockstandards,General Counsel nevertheless argues that those stand-ards are only evidentiary toward showing the real ob-ject of a union's picketing. And it is General Counsel'scontention that where, as here, other evidence-viiHall's statements to the Rogers' employees-estab-lishes that an object of the union's pressure wassecondary, then that object should also be imputedto the other means used by the union to bring pres-sure on the primary, in this case picketing. We dis-agree.To establish a violation of Section 8(b)(4)(i) or (ii)(B)of the Act by picketing, it is not sufficient to show thatthe union hoped to keep neutral employees from per-forming services for their employer. As the SupremeCourt recognized inLocal 761, International Union ofElectrical,Radio and Machine Workers, AFL-CIO[General Electric Company] v. N.L.R.B.,366 U.S. 667at 673 (1961):We rind inappositeBuilding and Construction Trades Council of LosAngeles, et al. [Kanlee Building Co.],162 NLRB 605(1967), which Re-spondent cites in support of its contention that Hall's statements did notconstitute inducement in violation of Sec 8(b)(4)(i)(B) of the Act In thatcase the Board held that similar statements, made by the same Respondentinvolved here, to a secondary employer who had inquired of it whether itwas all right to continue to work on a project being picketed,did not violateSec. 8(b)(4)(ii)(B) It should be noted,however, that Congress provideddifferent standards covering a union's appeal to secondary employers in Sec8(b)(4)(ii)from appeals made directly to employees of a secondary em-ployer in Sec 8(b)(4)(i)Allinducements made to employees of a secondaryare proscribed under Sec 8(b)(4)(i), while only those inducements which"threaten,coerce, or restrain"are prohibited under 8(b)(4)(ii)For an anal-ysis of the legislative history to these sections,seeN.LR B. v. Servette, Inc.,377 U S46 at 52-54 (1964)5Local 370,United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada,AFL-CIO (Baughan Plumbing and Heating Company, Incorporated),157NLRB 20 at 21 (1966),Hoisting&Portable Engineers Union Local# 701, InternationalUnionofOperating Engineers,AFL-CIO (CascadeEmployers Association,Inc.),172 NLRB 1269 (1968) LOS ANGELESBLDG.& CONSTR. TRADES COUNCIL"Almost all picketing, even at the situs of the pri-mary employer and surely at that of the second-ary, hopes to achieve the forbidden objective, wha-tever other motives there may be and howeversmallthechancesofsuccess."[Citationomitted.] But picketing which induces secondaryemployees to respect a picket line is not the equiva-lent of picketing which has an object of inducingthose employees to engage in concerted conductagainst their employer in order to force him torefusetodealwith the struck employer.[Citation omitted.]The Supreme Court went on to state that the means aunion uses in bringing pressure on an employer withwhich it has a dispute are as important as the presenceof the unlawful object (and frequently the only way toestablish the unlawful object) in determining whethera violation of Section 8(b)(4) has been made out. TheCourt concluded by approving the Board's applicationof itsMoore Dry Dockstandards to a union's picketingin determining whether the picketing was properly re-stricted to traditional primary activity, or, as the Boardfound there, was unlawfully directed at secondary em-ployers doing business with the primary.In focusing on the means used by Respondent in thiscase, we have before us picketing which appears to haveconformed with theMoore Dry Dockstandards in allrespects. In addition, we have a single incident wherean agent of Respondent overstepped the bounds of law-ful primary activity.We believe that this isolated inci-dent is insufficient to establish that Respondent's entirepicketing activity against Sierra was unlawfully di-rected at pressuring secondary employers to ceasework. Unlike the cases cited by General Counsel, thisisnot a case where the challenged statements them-selves reflect the unlawful object' or where there isadditional circumstantial evidence establishing suchobject.'Here, the substance of Hall'sstatementsmanifested nothing inconsistent with lawful primaryactivity.We have found these statements unlawful un-der Section 8(b)(4)(i)(B) only because of their signaleffect on neutral employees, and not because a broadersecondary objective was communicated therein.Consequently, for the reasons set forth above, we willdismiss so much of the complaintas allegesRespon-dent's picketing to have violated Section 8(b)(4)(i) and(ii)(B) of the Act.'6CfInternational Brotherhood of Electrical Workers, LocalUnionNo.11, AFL-CIO, etal.(L. G Electric Contractors,Inc), 154 NLRB 766 (1965),LocalNo.441,InternationalBrotherhood of ElectricalWorkers,AFL-CIO (Rollins Communications,Inc),208 NLRB 942 (1974)7CfUnited Brotherhood of Carpenters and Joiners ofAmerica,Local 690(R. L.Moore Construction Company, Inc.),190 NLRB 609(1971),Brick-layers,Masons and Tile Setters Local No. 20,Bricklayers,Masons andPlasterers International Union ofAmerica,AFL-CIO, etat. (I.C Minium),174 NLRB 1251 (1969)REMEDY291Having found that Respondent has engaged in unfairlabor practices in violation of Section 8(b)(4)(i) and(ii)(B) of the Act, we shall order it to cease and desisttherefrom, and to take certain affirmative action as setforth in our Order herein.CONCLUSIONS OF LAW1.Sierra South Development, Inc., and Ozell Ro-gers, d/b/a Ozell Rogers Construction Company areemployers engaged in commerce or operations affect-ing commerce within the meaning of Section 2(6) and(7) of the Act.2.Los Angeles Building & Construction TradesCouncil, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By inducing or encouraging individuals employedby persons engaged in commerce, or in an industryaffecting commerce, to engage in a strike or refusal toperform services, and by coercing or restraining per-sons engaged in commerce or in an industry affectingcommerce, with an object of forcing or requiring OzellRogers to cease doing business with Sierra SouthDevelopment, Inc., Respondent has violated Section8(b)(4)(i) and (ii)(B) of the Act.4.The foregoing are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7)of the Act.5.All other complaint allegations, not specificallyfound above, are hereby dismissed.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the NationalLaborRelationsBoard hereby orders that the Respondent,Los AngelesBuilding & ConstructionTrades Council, AFL-CIO,Los Angeles,California,itsofficers,agents,and re-presentatives, shall:1.Cease and desist from:(a) Inducing or encouraging individuals employed byOzell Rogers d/b/a Ozell Rogers Construction Com-pany,or any other person engaged in commerce, tostrike or refuse in the course of their employment touse, process, transport,or otherwise handle or work onany goods,articles,materials,or commodities or to8International Union of Operating Engineers, Local 675, AFL-CIO (In-dustrial Contracting Co.),192 NLRB 1188 (1971) (although ChairmanMiller dissented in that case, he would distinguish the facts there from thosehere on the basis that in the prior case there was substantial additionalcircumstantial evidence which established to his satisfaction the unlawfulobject of the union's picketing),Painters Local 272; Brotherhood ofPaint-ers,Decorators and Paperhangers ofAmerica, AFL-CIO, et al. (Howard HWhitney),167 NLRB 511 (1967) 292DECISIONSOF NATIONALLABOR RELATIONS BOARDperform any service for Rogers with an object of forc-ing or requiring said employer to cease doingbusinesswith Sierra South Development, Inc.(b) Threatening, coercing, or restraining Rogers withan object of forcing or requiringsaidemployer to ceasedoing business with Sierra.2'.Take the following affirmative action designed toeffectuate the policies of the Act:Post at. its business offices and meeting hallscopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gionalDirector for Region 21, after being dulysigned by 'Respondent's authorized representative,shallbe posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous, places, including allplaces where notices to members are customarilyposted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Deliver ormail signedcopies of said notice to theRegional Director for Region 21 for posting by Sierraand Rogers, if willing, at locations where notices toemployees are customarily posted.(c)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage individualsemployed by Ozell Rogers, d/b/a Ozell RogersConstruction Company, or any person engaged incommerce, or in an industry affecting commerce,to engage in a strike, or a refusal in the course oftheir employment to use, manufacture, process,transport, or otherwise handle or work on anygoods, materials, articles, or commodities, or toperform any services for Rogers, where an objectthereof is to force or require Ozell Rogers Con-struction Company to cease doing business withSierra South Development, Inc.WE WILL NOT threaten, coerce, or restrain OzellRogers, d/b/a Ozell Rogers Construction Com-pany, or any other person engaged in commerce,with an object of forcing or requiring said em-ployer to cease doing business with Sierra SouthDevelopment, Inc.LOS ANGELES BUILDING &CONSTRUCTION TRADES COUNCIL,AFL-CIO9 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words inthe noticereading "Posted by Order of theNational LaborRelations Board"shall read"Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "